Citation Nr: 0841597	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-07 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
40 percent for adenocarcinoma of the prostate, status-post 
prostatectomy with erectile dysfunction, for the period 
February 28, 2003 to September 29, 2004.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel
INTRODUCTION

The veteran had active service from July 1959 to May 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of September 2004 and March 
2005 by the Department of Veterans Affairs (VA) Jackson, 
Mississippi, Regional Office (RO).

The veteran requested a decision review officer (DRO) hearing 
in connection with this claim.  The hearing was scheduled and 
subsequently held in September 2004.  The veteran testified 
before the DRO and the hearing transcript is of record.  The 
veteran also requested a Travel Board hearing in connection 
with this claim.  The hearing was scheduled and subsequently 
held in February 2007.  The veteran testified before the 
undersigned Veterans Law Judge (VLJ) and the hearing 
transcript is of record.  In July 2007, the Board remanded 
the veteran's claim following the hearing for additional 
evidentiary development.  Regrettably, another remand is 
required for the reasons discussed below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The RO originally granted service connection for 
adenocarcinoma of the prostate, status-post prostatectomy 
with erectile dysfunction, in a rating decision dated 
September 2004.  The RO rated the veteran's disability as 40 
percent disabling, effective February 28, 2003.  The veteran 
subsequently disagreed with the assigned rating in a 
statement dated December 2004 and requested a total 
evaluation, effective February 28, 2003.

In March 2005, the RO increased the veteran's disability 
evaluation to 100 percent, effective September 29, 2004.  
Based on the veteran's timely notice of disagreement (NOD) to 
the September 2004 rating decision and receipt of new and 
material evidence within one year after the RO sent notice of 
the rating decision on September 13, 2004, this appeal stems 
from the initial grant of service connection and assignment 
of a disability rating.  

Unfortunately, the veteran has not been advised in any 
statement of the case (SOC) or supplemental statement of the 
case (SSOC) of the criteria for rating voiding dysfunction 
and renal dysfunction, which are set forth in 38 C.F.R. 
§ 4.115a.  Pursuant to 38 C.F.R. § 19.29, a summary of the 
applicable law and regulations, with appropriate citations 
and a discussion of how such laws and regulations affect the 
determination must be provided.  See also 38 C.F.R. § 19.31 
(SSOC will be provided if a material defect in the SOC or 
prior SSOC is discovered or if those documents were 
inadequate).  On remand such notice must be provided and the 
veteran should be provided with an opportunity to respond.  

Accordingly, the case is REMANDED for the following action:

The veteran and his representative must be 
provided a Supplemental Statement of the 
Case (SSOC), which includes the criteria 
for rating voiding dysfunction and renal 
dysfunction, which are set forth in 
38 C.F.R. § 4.115a.  The SSOC should also 
discuss how that regulation affects the 
determination.  An appropriate period of 
time should be allowed for response. 
 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

 
	

_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




